Citation Nr: 1115872	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-28 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The October 2008 rating action also denied service connection for posttraumatic stress disorder (PTSD).  The Veteran initiated an appeal of that denial.  By a rating action dated on June 1, 2009, the RO granted service connection for PTSD and awarded a 30 percent evaluation for this disability, effective from March 20, 2008.  A letter dated on June 10, 2009 informed the Veteran of that decision.  A VA Form 9, Appeal To Board Of Veterans Appeals-the substantive appeal with respect to the Veteran's hearing loss and tinnitus claims which remain on appeal, which was dated on June 11, 2009, included the Veteran's assertion that he has "emotional scars" as a result of his Vietnam service.  Significantly, however, the Veteran did not express disagreement with the 30 percent rating, or effective date assigned to his now service-connected PTSD.  Furthermore, at no time following receipt of notification of the June 2009 rating decision has the Veteran expressed disagreement with the evaluation or effective date assigned to his now service-connected PTSD.  Accordingly, no issue pertaining to the Veteran's PTSD is currently before the Board in appellate status, and the Board's current review is limited to the issues listed on the first page of this decision.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest until many years after the Veteran's active duty and has not been found to be associated in any way to such service.  

2.  Tinnitus was not manifest until many years after the Veteran's active duty and has not been found to be associated in any way to such service. 

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in April 2008, the RO informed the Veteran of its duty to assist him in substantiating the service connection issues on appeal under the VCAA, and the effect of this duty upon these claims.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claims for service connection for hearing loss and tinnitus.  All relevant in-service and post-service treatment reports adequately referenced by the Veteran are of record, and the Veteran was afforded a VA examination in September 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA audiological examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Accordingly, VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the present appeal, the Veteran maintains that his hearing loss and tinnitus that are directly related to excessive noise exposure during service.  Specifically, he asserts that he was within close proximity to a combat zone and was exposed to hazardous noise from random gunfire and at least one incoming mortar.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

The Veteran's DD Form 214 shows that he served as a plumber and water supply man, an occupation not typically associated with noise exposure.  However in a September 2010 Fast Letter 10-35 (FL 10-35), the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a moderate probability that a plumber was exposed to in-service noise exposure.  The Fast Letter also notes that "if the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event."  As such, it is conceded that the Veteran had exposure to hazardous noise in service.

Review of the service treatment records (STRs) indicate that, at separation in November 1968, an audiogram was not conducted.  Instead, the Veteran was only provided a whispered voice test to determine the level of his hearing acuity.  At that time his hearing was recorded as 15/15, indicative of normal hearing, and the physical examination noted his ears and drums were normal.  Moreover, there were no complaints of hearing loss, tinnitus, or other ear pathology, and the Veteran did not otherwise provide information regarding noise exposure.  As a result, these records do not affirmatively establish that hearing loss or tinnitus had their onset during military service.  

The Board notes that, in the Veteran's March 2008 claim for service connection, the Veteran alleged the onset of hearing loss and tinnitus since military service, but notably did not list any dates of medical treatment or evaluation for either disability at any time following service separation.  In fact, post-service medical records dated immediately after service, between 1969 and 1970, are completely negative for any mention, complaint, treatment, or diagnosis referencing hearing problems.  Thus, there is no medical evidence or record suggesting that bilateral sensorineura hearing loss was diagnosed within the one-year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309.  

In fact, there are no other clinical records associated with the claims file until the Veteran underwent a VA audiological examination in September 2008 for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  He reported that he was not directly involved in combat, but was located near a combat zone.  He was exposed to noise from an incoming mortar during one isolated incident and random gunfire without hearing protection.  Prior to entering service he helped his father build houses (carpentry).  After service the Veteran was employed as a bartender for 6 years, incarcerated for 7 years, and more recently has done stonework landscaping.  Recreationally, he enjoys woodworking.  

Pure tone thresholds for the right ear were 25, 30, 30, 30, and 35 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 25, 35, 35, 35, and 40 decibels.  After reviewing the claims file and medical literature, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not (less than 50/50 probability) caused by or result of acoustic trauma.  He noted that the Veteran's entrance and separation audiological evaluations were within normal limits and that the current audiometric configuration was not consistent with acoustic trauma.  The examiner was also unable to specifically correlate the onset of tinnitus to the Veteran's tour of duty or his current hearing loss.  

Significantly, the claims folder contains no medical evidence refuting the September 2008 VA examiner's opinion.  Consequently, and based on this evidentiary posture, the Board is unable to attribute the Veteran's current hearing loss or his tinnitus to his active service.  

Further, and as discussed above, the fact that the Veteran was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection.  In this case hearing loss and tinnitus were not "noted" in STRs.  Although whispered voice testing is not considered scientific or sensitive to high frequency hearing loss, there is no question that the Veteran's ears and hearing were normal at service separation in 1968.  Moreover there follows a period of several decades during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss or tinnitus.  In other words, there is an essential absence of continuity of symptomatology during those intervening years after his service ended and before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage v. Gober, supra.

Rather, the earliest notation in the medical records indicating a hearing problem is in 2008, 40 years after his separation from active duty.  This lengthy period between service and the Veteran's first complaints of bilateral hearing loss and tinnitus provides highly probative evidence against his claims.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  In addition, the record is negative for a medical opinion linking hearing loss or tinnitus to service.  See Hickson, supra.  

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that hearing loss and tinnitus in service have continued since that time, the Board acknowledges that he is competent to give evidence about what he sees and feels; for example, he is competent to report noise exposure, diminished hearing, and ringing in the ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding a relationship between his claimed disorders and service are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

Significantly, and has been discussed herein, the STRs are entirely negative for evidence of hearing loss or tinnitus, and there is a prolonged period post service without complaints or findings.  These factors weigh against the Veteran's assertions that he has had hearing problems and ringing in his ears since service.  Likewise, the single post-service examination conclusively found no etiological relationship between the noise exposure in service and the subsequent development of hearing loss and tinnitus.  This report provides an opinion, consistent with the Veteran's medical history and uncontroverted by any other medical evidence of record.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the absence of objective findings of hearing impairment and complaints of tinnitus in the STRs and post-service medical records until decades after discharge-and by the VA examiner who discussed his symptoms, complaints, and manifestations.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  






(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


